                 Case 1:20-mc-00132 Document 1 Filed 03/04/20 Page 1 of 3



                                 IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF NEW YORK

GOOGLE LLC,

                               Petitioner,                 C.A. No.

                      v.                                   (United States District Court for the Eastern
                                                           District of Texas, Case Nos. 2:18-cv-00491–
FORTRESS INVESTMENT GROUP,
                                                           93, 496–97, 499, 501–04-JRG-RSP (E.D.
FORTRESS CREDIT CO. LLC, and CF
                                                           Tex.)
UNILOC HOLDINGS LLC,

                               Respondents.

                                                NOTICE OF MOTION

          PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law and

accompanying exhibits attached thereto, dated March 4, 2020, Petitioner Google LLC (“Google”)

will move this Court at the United States Courthouse located at 500 Pearl Street, New York, New

York, 10007-1312, for an Order pursuant to Rules 37 and 45 of the Federal Rules of Civil

Procedure, compelling Fortress Investment Group, Fortress Credit Co. LLC (together, “Fortress”),

and CF Uniloc Holdings LLC (“CF Uniloc”) (collectively, the “Subpoenaed Entities”) to produce

documents responsive to Request Nos, 8-10, 12, and 23 in Google’s subpoenas, dated January 22,

2020 in the above-captioned actions pending in the United States District Court for the Eastern

District of Texas.




01980-00141/12017400.1 01980-00141/11345739.9          1
                 Case 1:20-mc-00132 Document 1 Filed 03/04/20 Page 2 of 3



   Dated: March 4, 2020                             Respectfully submitted,

                                                    /s/ Joseph Milowic III_______
                                                    Michael E. Jones
                                                    Texas State Bar No. 10929400
                                                    mikejones@potterminton.com
                                                    Earl Glenn Thames, Jr.
                                                    Texas State Bar No. 00785097
                                                    glennthames@potterminton.com
                                                    Patrick C. Clutter
                                                    Texas State Bar No. 24036374
                                                    patrickclutter@potterminton.com
                                                    POTTER MINTON, P.C.
                                                    110 N. College Ave., Suite 500
                                                    Tyler, Texas 75702
                                                    Tel: (903) 597-8311
                                                    Fax: (903) 593-0846

                                                    Joseph Milowic III
                                                    New York Bar No. 4,622,221
                                                    Quinn Emanuel Urquhart & Sullivan, LLP
                                                    51 Madison Avenue, 22nd Floor
                                                    New York, New York 10010
                                                    Tel: (212) 849-7225
                                                    Fax: (212) 849-7100
                                                    josephmilowic@quinnemanuel.com

                                                    Attorneys for Google LLC




01980-00141/12017400.1 01980-00141/11345739.9   2
                 Case 1:20-mc-00132 Document 1 Filed 03/04/20 Page 3 of 3



                                            CERTIFICATE OF SERVICE

          I hereby certify that following parties are being served with a true and correct copy of this

document via CM/ECF and/or electronic mail on March 4, 2020.

 M. Elizabeth Day
 eday@feinday.com
 Marc Belloli
 mbelloli@feinday.com
 Jeremiah A. Armstrong
 jarmstrong@feinday.com
 FEINBERG DAY KRAMER ALBERTI LIM
 TONKOVICH & BELLOLI LLP
 1600 El Camino Real, Suite 280
 Menlo Park, CA 94025
 Tel: 650 618-4360
 Fax: 650 618-4368


 Attorneys for Fortress Investment Group
 LLC, Fortress Credit Co. LLC, and CF
 Uniloc Holdings LLC


                                                    /s/ Joseph Milowic III
                                                     Joseph Milowic III




01980-00141/12017400.1 01980-00141/11345739.9          3
